Citation Nr: 0720447	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased rating for a back disability, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for a perforated left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for his perforated 
left tympanic membrane and back disabilities.


FINDINGS OF FACT

1.  In a September 2004 communication, the veteran withdrew 
his appeal concerning entitlement to a compensable rating for 
a perforated left tympanic membrane.

2.  The veteran's service-connected back disability is 
manifested by degenerative arthritis of the thoracic spine, 
no more than mild lumbosacral strain, and no more than slight 
limitation of motion of the thoracolumbar spine with 
characteristic pain on motion.  It has not been productive of 
any incapacitating episodes within the past 12 months.  
Ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected back 
disability have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to a compensable rating for a 
perforated left tympanic membrane have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5292, 5293, 5295 (2002 and 2003), 5243 
(2006).  

3.  The criteria for a separate 10 percent rating for the 
degenerative arthritis of the veteran's thoracic spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5285, 5291, 
5293 (2002 and 2003), 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In March 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to a compensable 
rating for a perforated left tympanic membrane, as identified 
in the January 2004 statement of the case.  

In a September 2004 written communication, the veteran 
stated, "I wish to continue the appeal on my service-
connected back condition, currently rated 10 percent 
disabling.  I am dropping all other issues on appeal."  The 
veteran's written statement indicating his intention to 
withdraw the appeal as to all issues other than entitlement 
to an increased rating for his service-connected back 
disability satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to a compensable rating for a perforated left 
tympanic membrane, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review the 
issue.

Accordingly, the issue of entitlement to a compensable rating 
for a perforated left tympanic membrane is dismissed.

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2006).  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 (2006) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The criteria for rating disabilities of the spine have twice 
been revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  VA's Office of General Counsel has determined that 
the amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria in the 
statement of the case and supplemental statements of the 
case.  The Board's following decision results in no prejudice 
to the veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's thoracic and lumbar 
spine disabilities under multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
ratings.  Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 23, 2002, a noncompensable rating was 
warranted for slight limitation of motion of the dorsal 
(thoracic) spine.  A 10 percent rating was warranted for 
limitation of motion that was either moderate or severe.  
38 C.F.R. § 4.71a, DC 5291 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

The veteran was originally service-connected for his back 
disability (degenerative joint disease of the thoracic spine 
and lumbar strain) in April 1992.  Since that time, his back 
disability has been rated 10 percent disabling under 
DC 5003-5295.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 5003 
pertains to degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5003.  Diagnostic Code 5295 pertains to lumbar strain.  
38 C.F.R. § 4.71a, DC 5295.  

Other applicable diagnostic codes include DCs 5291 and 5292, 
which contemplate limitation of motion of the thoracic and 
lumbar spine segments, and DC 5293, which contemplates 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5292, 
5293 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of either the thoracic or lumbar spine segments 
(DCs 5288 and 5289).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

Analysis

Turning first to the veteran's disability of the lumbar spine 
(lumbar strain), the evidence for consideration in this case 
includes treatment records dated from July 2002 to May 2004 
and a report of VA examination of the spine conducted in 
March 2003.  Under the old schedular criteria of DC 5292, a 
higher rating of 20 percent was not warranted unless there 
was moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, 
DC 5292.  Treatment records dated from July 2002 to May 2004 
show tenderness and painful but full motion of the lumbar 
spine; no specific ranges of motion, however, were recorded.  
On VA examination in March 2003, the veteran had 42 degrees 
extension, 112 degrees flexion, 38 degrees lateral flexion to 
the right, and 34 degrees lateral flexion to the left.  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the 2003 examination, the Board 
concludes that the veteran's limitation of motion most 
accurately falls within the slight range.  Each recorded 
range of motion is greater than normal, and at no time has 
his range of motion been noted to be moderately severe, 
severe, or extremely minimal.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, the veteran's low back disability was 
slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for no more 
than a 10 percent rating:  forward flexion greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion greater than 120 degrees but not greater than 235 
degrees.  38 C.F.R. § 4.71a, DC 5237 (2006).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and loss of lateral motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, treatment records dated from July 2002 
to May 2004 show muscle spasm only in July 2002 (there was no 
evidence of muscle spasm in August 2002 or thereafter).  
Additionally, these records do not show loss of unilateral 
lateral motion when standing.  Similarly, the report of VA 
examination dated in March 2003 demonstrates no evidence of 
tenderness or muscle spasm.  Thus, the veteran's low back 
disability does not satisfy the criteria for a higher rating 
of 20 percent under the old criteria of DC 5295.  Under the 
new schedular criteria, the veteran's range of motion does 
not meet the criteria for a higher rating of 20 percent, as 
discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration does not 
demonstrate any neurological abnormalities related to the low 
back disability.  Specifically, in treatment records dated 
from July 2002 to May 2004, the veteran is shown to have 
repeatedly denied experiencing radiation of his back pain, or 
any neurological symptoms associated with his back 
disability.  On VA examination in March 2003, the veteran 
denied experiencing symptoms of radiation into the lower 
extremities, numbness or weakness in the lower extremities, 
or bowel or bladder incontinence.  Additionally, on VA 
examination, no sensory abnormalities were found.  Thus, the 
findings in the medical records do not support a conclusion 
that the veteran has radiculopathy, or that he has any other 
neurological symptoms amounting to moderate recurrent attacks 
of intervertebral disc syndrome, related to his 
service-connected low back injury.  The veteran is thus not 
entitled to an increased rating for his low back disability 
under the criteria of DC 5293, in effect before September 
2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 20 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two weeks but less than 
four during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than two weeks but less than four weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to an increased rating under 
this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, at Note 2.

In this case the Board has determined that there is no 
evidence of incapacitating episodes with bed rest prescribed 
by a physician as defined under DC 5293 or the General Rating 
Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002 to September 26, 2003, and from 
September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in March 2003, the veteran had 42 degrees 
extension, 112 degrees flexion, 38 degrees lateral flexion to 
the right, and 34 degrees lateral flexion to the left.  These 
ranges of motion would warrant a rating of no more than 10 
percent under the general rating formula.  The requirements 
for a higher rating under the general rating formula, forward 
flexion greater than 30 degrees but not greater than 60 
degrees; or combined range of motion not greater than 120 
degrees, are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under the rating 
criteria for limitation of thoracolumbar motion in effect 
prior to September 2002, and that the criteria for a rating 
greater than 10 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the veteran has complained of 
flare-ups, these occur only after certain activities.  In the 
March 2003 report, the VA examiner specifically found that 
there was no loss of function due to pain.   See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for his neurological manifestations.  As discussed 
above, however, the veteran has not complained of 
neurological manifestations, and no neurological 
manifestations related to his service-connected low back 
injury have been found.  Accordingly, the Board finds that 
the veteran is not entitled to a separate rating for 
neurological manifestations.

Turning now to the veteran's disability of the thoracic spine 
(degenerative arthritis), the evidence for consideration 
includes treatment records dated from July 2002 to May 2004, 
and a report of VA examination dated in March 2003.  Under 
the old schedular criteria, DC 5291 provided for a 10 percent 
evaluation for either moderate or severe limitation of motion 
of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a, DC 5291.  
The evidence of record reflects painful motion of the 
thoracolumbar spine.  The range of motion of the veteran's 
thoracic spine, however, is not specifically recorded in 
either the clinical records or the report of VA examination.  
As the range of motion of the veteran's thoracic spine was 
not recorded during the pendency of this appeal, there is no 
evidence demonstrating compensable limitation of motion of 
the thoracic spine.  Accordingly, the veteran is not entitled 
to an increased rating for his thoracic spine disability 
under DC 5291.

Turning next to the diagnostic criteria pertaining to 
degenerative arthritis, DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003.  

X-ray examination as early as May 1992 demonstrated 
degenerative changes of the thoracic spine.  X-ray 
examination in March 2003 confirmed degenerative arthritis of 
the thoracic spine.  As the Board has determined that the 
veteran is not entitled to a compensable rating for 
limitation of motion of the thoracic spine under DC 5291, and 
there is X-ray evidence of degenerative arthritis of the 
thoracic spine, the Board finds that the veteran is entitled 
to a 10 percent rating for the thoracic spine based upon the 
presence of degenerative arthritis and noncompensable 
limitation of motion.  With regard to whether the veteran is 
entitled to a rating in excess of 10 percent under DC 5003, 
the Board finds that he is not.  The thoracic vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  See 38 C.F.R. § 4.45 (2006).  Diagnostic 
Code 5003 allows for the assignment of a higher 20 percent 
rating only where there is X-ray evidence of arthritis of two 
or more major joints or two or more minor joint groups.  
Given that the thoracic spine may only be rated as one major 
joint, the veteran is not entitled to a rating in excess of 
10 percent for his thoracic spine disability under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5003.

The Board also finds that the veteran is not entitled to a 
rating higher than 10 percent for his disability of the 
thoracic spine under any of the other rating criteria 
previously in effect.  It has not been contended or shown in 
this case that the veteran has residuals of a fracture of the 
vertebra (DC 5285), complete bony fixation of the spine (DC 
5286), or ankylosis of the thoracic spine segment (DC 5288).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The Board also finds that the veteran is not entitled to a 
higher rating under the newer General Rating Formula for 
Diseases and Injuries of the Spine that became effective 
September 26, 2003.  Under the revised rating criteria, 
arthritis of the spine is rated under DC 5242.  Diagnostic 
Code 5242 references DC 5003, which, when read together with 
38 C.F.R. § 4.59, provides that degenerative arthritis of the 
spine, here the thoracic spine, is rated under the general 
rating criteria for limitation of motion.  The revised rating 
criteria are in terms of the thoracolumbar spine, recognizing 
that the thoracic and lumbar segments move in unison.  Thus, 
in this case, because the veteran is also service-connected 
for a disability of the lumbar spine that has been rated 
under the General Rating Formula, as discussed above, 
consideration of any limitation of motion of the thoracic 
spine would in this case overlap with consideration of 
limitation of motion of the lumbar spine, resulting in 
pyramiding, which is forbidden under 38 C.F.R. § 4.14 (2006).

The Board finds that when the veteran's disabilities of the 
thoracolumbar spine are rated under the revised schedular 
criteria, he is entitled to no more than a 10 percent rating 
for the entire thoracolumbar spine, as analyzed above.  Thus, 
the newer schedular criteria are not more advantageous than 
the older schedular criteria, in that the veteran, by this 
decision, currently has a 10 percent disability rating for 
the thoracic spine under the old schedular criteria, and a 10 
percent disability rating for the lumbar spine, for a 
combined disability rating of 19 percent, whereas if he were 
strictly rated under the new schedular criteria for the 
thoracolumbar spine (thoracic and lumbar spine segments 
together), he would warrant no more than a single 10 percent 
disability rating for the orthopedic manifestations of his 
back disability.

Even with the consideration of 38 C.F.R. §§ 4.40 and 4.45 
pertaining to functional loss that may occur as a result of 
weakness, fatigability, incoordination, or pain on motion, 
the Board cannot find under the new schedular rating criteria 
that the veteran's disability of the thoracic spine warrants 
a rating higher than 10 percent.

Finally, with regard to the new schedular criteria of DC 
5243, which pertains to intervertebral disc syndrome, the 
Board finds that while there is some X-ray evidence of 
thoracic space narrowing, there is no competent evidence to 
show any appreciable symptomatology or functional impairment 
attributed to disc disease of the thoracic spine versus disc 
disease of the lumbar spine, as discussed above.  38 C.F.R. 
§ 4.71a, DC 5243.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability warrants no more than a 
10 percent disability rating.  However, the Board finds that 
under the old schedular criteria the veteran is entitled to a 
separate 10 percent disability rating for the degenerative 
arthritis of his thoracic spine.  Finally, the Board finds 
that the veteran is not entitled to a separate rating for any 
neurological component of his back disability, as there is no 
objective evidence that any neurological manifestations are 
related to his service-connected back disability.  The 
"benefit-of-the-doubt" rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and May 2003; a 
rating decision in April 2003; and a statement of the case in 
January 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  This examination, together with 
other records in the claims folder, contained evidence 
sufficient to rate the veteran's disability.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The appeal concerning the issue of entitlement to a 
compensable rating for a perforated left tympanic membrane is 
dismissed.

A rating in excess of 10 percent for a low back disability is 
denied.

A 10 percent rating for degenerative arthritis of the 
thoracic spine is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


